                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 OHIO A. PHILIP RANDOLPH                       )
 INSTITUTE, et al.,                            )         No. 1:18cv357
                                               )
         Plaintiffs,                           )         ORDER GRANTING
                                               )         INTERVENORS’ MOTION
 v.                                            )         FOR CONDITIONAL
                                               )         SEALING OF
 RYAN SMITH, et al.,                           )         CONFIDENTIAL
                                               )         DOCUMENTS
         Defendants.                           )




       This case is before the Court on the motion of Intervenors to file under conditional

seal (Doc. 163).

       Pursuant to this Court’s Calendar Order, Plaintiffs’ response to Defendants’

motion for summary judgment is due January 25, 2019. (Doc. 41).

       On Saturday, January 19, 2019, counsel for Plaintiffs notified counsel for

Intervenors that Plaintiffs’ forthcoming opposition to the motion for summary judgment

“may rely on information obtained from documents and deposition testimony” of

Intervenors in discovery “that has been designated as CONFIDENTIAL pursuant to the

Protective Order in this case.” (Doc. 163 at 1). This included documents certain

Intervenors produced in this case and their deposition transcripts and all related exhibits,

both of which were designated as Confidential under the protective order. (Id.) Some of

the documents identified by Plaintiffs in their January 19, 2019 disclosure include
documents this Court previously ordered to be filed under a conditional seal. (Id.)

Plaintiffs indicated they “might” rely upon other confidentially designated documents but

did not specify exactly which documents would be filed. (Id. at 2).

        Intervenors request that the Court require Plaintiffs to file these documents under a

conditional seal so that Intervenors may have the opportunity to review the filing and, if

necessary, move to seal any confidential information. (Doc. 163). Plaintiffs take no

position on Intervenors’ motion. (Id. at 3).

        For the same reasons stated in this Court’s January 18, 2019 Order (Doc. 145),

Intervenors’ motion for conditional sealing (Doc. 163) is GRANTED. Plaintiffs shall

file any document (or reference to any document) labeled by Intervenors as

“confidential” and attached to or cited in Plaintiffs’ opposition to Defendants’ motion for

summary judgment under seal. The conditional seal will expire on February 8, 2019,

unless Intervenors file a proper sealing motion on or before that date.



        IT IS SO ORDERED.

Date:          1/25/19                                       /s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                               2
